Citation Nr: 1217116	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  06-34 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial schedular disability rating in excess of 50 percent for post traumatic stress disorder (PTSD), for purposes of accrued benefits.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU), for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968, including service in the Republic of Vietnam.  He died in November 2001.  The Veteran's former spouse, as custodian, seeks accrued benefits on behalf of the appellants, the Veteran's minor children. 

In a March 2007 statement, the appellants' representative withdrew a previous request for a hearing before a member of the Board.

In an October 2010 decision, the Board remanded claim to the RO for further development.

The United States Court of Appeals for Veterans Claims (Court) has held that VA must address the issue of entitlement to a TDIU in increased-rating claims if the issue of unemployability is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As discussed below, the record here raises the issue of entitlement to TDIU.  Thus, under Rice, the Board has jurisdiction over that claim, which for the purpose of clarity is listed as a separate issue on the title page, and which is addressed below.     

FINDINGS OF FACT

1.  During the entire period of service connection for PTSD during the Veteran's lifetime, his PTSD was productive of occupational and social impairment, with deficiencies in most areas, such as work, family relations, poor impulse control, periods of violence, suicidal ideation, and an inability to establish and maintain effective relationships; and was not productive of total occupational and social impairment.

2.  During the appeal period the Veteran's service-connected disabilities precluded him from obtaining and retaining all forms of substantially gainful employment consistent with his education and work experience. 


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent schedular disability rating for PTSD, for purposes of accrued benefits, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011). 

2.  The criteria for a TDIU, for purposes of accrued benefits, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Under 38 C.F.R. § 3.1000(a), basic entitlement to benefits due and unpaid on death of a beneficiary requires that the underlying claim be based on evidence in the file at the date of death of the Veteran, including evidence constructively of record.  Therefore, as all evidence needed to adjudicate the claim for accrued benefits is of record, the Board concludes that no further action is necessary with respect to VA's duties under VCAA.  Notably, in this regard, in October 2010 the Board remanded the case to the RO in order to obtain identified VA (and Vet Center) records.  Such records were obtained and added to the claims files.

Regarding TDIU benefits, the grant below constitutes a full grant of the benefits with respect to TDIU entitlement.  As such, no discussion of VA's duty to notify or assist is necessary regarding that matter.

II.  Merits of the Increased Schedular Rating for Purposes of Accrued Benefits Claim

The law governing claims for accrued benefits state that upon the death of a Veteran, his or her children may be paid periodic monetary benefits to which the Veteran was entitled at the time of death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when the Veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

Pursuant to 38 U.S.C. § 5121(c), an application for accrued benefits must be filed "within one year after the date of [the Veteran's] death."  See also 38 C.F.R. § 3.1000(c).  The appellants' claim for accrued benefits was timely filed in December 2001, within one year of the Veteran's death in November 2001.  38 C.F.R. § 3.1000(c).

Congress amended 38 U.S.C.A. § 5121 to repeal the two-year limit on accrued benefits so that a Veteran's survivor may receive the full amount of award for accrued benefits. This change applies only to deaths occurring on or after the date of enactment, December 16, 2003.  Because the Veteran died before that date of enactment, this change does not apply in this case and is noted only for information purposes.  See Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651(2003) (codified at 38 U.S.C. § 5121(a)).

A decision on a claim for accrued benefits cannot be based on evidence contained in private medical records that were not on file when the Veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  However, VA treatment records generated prior to a Veteran's death are considered constructively of record even if not contained in the claims file at time of death; and such records in VA's possession and later associated with a claims file after a Veteran died are constructively of record at that time and may form a basis for a grant.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The determinative question for this aspect of the appeal is whether the evidence in the claims files at the time of the Veteran's death is sufficient to grant a disability rating in excess of 50 percent for PTSD, for purposes of accrued benefits. 
  
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  The rating of a service-connected disability requires review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which disability rating to apply, the higher rating is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In evaluating the disability, the Board considers the potential for assigning one or more levels of rating-"staged" ratings-to account for any distinct periods of time when the evidence shows the Veteran may have experienced different levels of disability.  Thus in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

The Veteran's statements made before his death and describing the symptoms of his service-connected PTSD are deemed competent evidence as he had knowledge of such facts and conveyed matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

In this regard, the Board is charged with the duty to assess the credibility and weight given to any evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  The Board has the responsibility to weigh and assess all of the evidence on file.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

When considering whether lay evidence is satisfactory, the Board may properly consider such factors as the internal consistency or inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible. Id. at 1336.  As a finder of fact, however, the Board may weigh the absence of contemporaneous records when assessing the credibility of the lay evidence.  
  
The Veteran's PTSD was rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

Under Diagnostic Code 941, a 50 percent rating is warranted if the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted if evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted if evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In rating the severity of the Veteran's psychiatric disability under the criteria listed above, psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV. The GAF scale score assigned does not determine the disability rating VA assigns, but it is one of the medical findings employed in that determination, and it is probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The following applies to the GAF scores relevant to this case.  A GAF score from 21 to 30 is defined as a condition when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  DSM- IV.

A GAF score from 31 to 40 is defined as a condition when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed person avoids friends, neglects family and is unable to work).  Id.

A GAF score from 41 to 50 is defined as serious symptoms or any serious impairment in social, occupational, or school functioning.  Id.  

The following clinical records during the Veteran's lifetime are material to the claim on appeal.  The Veteran was awarded disability benefits by the Social Security Administration in January 1995 on the basis that his psychiatric symptomatology prevented him from working.  That decision was based on an associated psychiatric evaluation report of January 1995 containing a diagnosis of PTSD, severe; and major depression, recurrent, severe, with psychotic features.  The report contains a GAF score of 35, and the examiner opined that the prognosis was poor. 

The report of a private psychosocial assessment and employability evaluation in June 1999 shows that the Veteran reported a number of PTSD related symptoms including intrusive and involuntary thoughts, nightmares, flashbacks, emotional numbness, avoidance of feeling, lack of close friends, difficulty getting along with others, avoidance of thoughts of war-time experience, alienation, feelings of guilt and doom, difficulty sleeping, irritability, bouts of anger, difficulty concentrating, and hypervigilance.  

After examination, the examining psychologist listed psychiatric symptoms identified as causing severe and pervasive social, personal and vocational problems: difficulty concentrating and completing tasks in timely fashion; anxiety; severe depression; overwhelming feelings of anger and sorrow; insomnia; bouts of memory loss both short and long term; homicidal ideation.  

The report contains a diagnosis of PTSD related to military experience, delayed, severe.  The report contains a GAF score of 40.  The examiner opined that the Veteran had severe PTSD, and had difficulty sustaining intimate relationships and keeping jobs due to his symptomatology, noting that he currently lived with his mother and was estranged from his children.  The examiner opined that the Veteran was not employable on a sustained basis at any level due to severe symptomatology of PTSD.

The report of a July 2000 VA mental disorders examination, shows that the Veteran reported he was currently unemployed since 1998, and reported being fired from employment in the past due to a bad temper and "flare-ups."  The Veteran reported that he was not involved with his family.  He reported a number of symptoms including depressed mood, memory and concentration problems, impatience, irritability, fear of loss of control, fragmented sleep, lack of interest to be with others, startle reflex, and nightmares.  He denied having paranoia or hallucinations. 

On examination, the examiner found that the Veteran's mood was quite anxious and that he became quite tearful on discussing Vietnam experiences.  Otherwise, no other significant abnormal symptoms were noted.  The report contains a diagnosis of PTSD (delayed, severe); alcohol and cannabis dependence (in full sustained remission).  The report contains a GAF score of 50.

VA treatment records show that the Veteran was hospitalized for about a month in November and December 2000 for psychiatric symptoms of PTSD reported to include nightmares, flashbacks, intrusive thoughts, depression, sleep problems, survivor's guilt, social isolation, decreased concentration, poor interpersonal relationships due to bad temper, suicidal ideations with one attempt in the past.  He had had outpatient treatment since 1994 by VA, and one admission for 72 hours for related problems.  

During hospitalization the Veteran underwent group and individual psychotherapy and pharmacotherapy at that time.  The report noted that the Veteran stopped working due to an inability to cope with people.  He had had a problem with alcohol but reportedly last drank in July 2000.  The report contains a diagnosis of chronic PTSD, and a GAF score of 30/30.  At discharge, mental status examination revealed that during hospitalization the Veteran did not elicit any evidence of psychosis, or suicidal or homicidal ideation.  He continued to complain of PTSD problems.

The report of treatment in February 2001 at the Vet Center shows that the Veteran reported that he had sleep disturbance, and average level of energy.  He was divorced in 1998 and lost custody of his children.  He reported he had had suicidal thoughts in the past, and at times he had homicidal thoughts with a history of frequent fights due to poor anger control.  The provider made findings of chronic depression, rule out significant symptomatology of PTSD, short-term memory loss.  The report concludes with an assessment of PTSD, chronic, depression; and a GAF score of 30/30.

In a May 2001 statement, a readjustment counseling specialist of the Vet Center wrote that the Veteran reported symptoms including inability to maintain personal and marital relationships, or to work with other people.  The Veteran had reported symptoms of sleeplessness, nightmares with sweats, hyper startle response, and anger-rage control difficulty.  The counselor opined that it did not seem possible that the Veteran could ever again participate in work/gainful employment, or to function in a normal social environment.

Based on the existing evidence primarily during the period of service connection prior to the Veteran's death, and resolving all doubt in the Veteran's favor, the Board finds that his PTSD symptoms more nearly approximate the criteria for a 70 percent disability rating.  In reaching this decision, the Board notes that the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  See Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  

Deficiencies in many of these areas have been demonstrated by the competent evidence in this case.  As reflected in the records discussed above the Veteran had not been working prior to his death since 1998 due to symptoms of his PTSD.  The July 2000 VA mental disorders examination concluded with a GAF score of 50, which indicates that the examiner's opinion was that overall, the Veteran had serious symptoms or any serious impairment in social, occupational, or school functioning.  DSM- IV.  Other clinical records on file show even lower GAF scores, ranging from 30 to 40, reflecting significant symptoms or impairment.

These GAF scores and other findings discussed above reflect occupational and social impairment productive of deficiencies in most areas including work and family relations.  These records include such symptoms as suicidal ideation, and other symptoms productive of near continuous depression that affects the Veteran's ability to function appropriately and effectively in relationships and vocations.  Findings regarding difficulty getting along with others, irritability, and bouts of anger, are also indicated.  

All of these symptoms combine to result in an inability to establish and maintain effective relationships.  A 70 percent rating only requires that some deficiencies in the work area are demonstrated.  The Veteran has essentially reported that he is no longer able to work because he is angry and irritable toward others.  He also has difficulty with sleeping and depression due to his PTSD, which impair his ability to work.  It is likely that his chronic sleep impairment and depression also would cause deficiencies in his work ability.  The GAF score recorded during this period is 50, which is generally indicative of serious impairment in overall occupational functioning.  See Richard v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV, 4th ed. at 32).
    
As there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood, the Board finds that the criteria for a 70 percent rating, and no more, for PTSD are met for the entire period of service connection prior to the Veteran's death.  38 C.F.R. § 4.130, Diagnostic Code 9411

The preponderance of the evidence does not show that the Veteran's symptoms are productive of total occupational and social impairment due to such symptoms as identified under Diagnostic Code 9411.  Id.  That is, the evidence overall does not show that his PTSD is productive of such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  There is no evidence of such symptomatology during the relevant period.  Thus, a disability rating in excess of 70 percent for PTSD, for purposes of accrued benefits, is not warranted.

Notably, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's PTSD, which is productive of the psychiatric symptoms discussed above and are specifically contemplated by the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

The Board also has considered whether a further staged rating is appropriate.  However, the Board does not find that the evidence as discussed above warrants any additional rating at any time such as to produce a staged rating.   

III.  Merits of the TDIU Claim

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is raised by the record as reflected in the evidence discussed above.  During the Veteran's lifetime, private and VA medical professionals offered opinions in effect that the Veteran was not employable due to his service-connected psychiatric symptomatology.  Therefore, pursuant to Rice, the Board has jurisdiction over the TDIU claim.

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

The governing regulations provide that, to qualify for a TDIU, if there are two or more service-connected disabilities, at least one shall be rated at 40 percent or more, and there shall be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).  Consideration may not be given to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Although neither the United States Code nor the Code of Federal Regulations offers a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21- 1, Part VI, para. 7.09(a)(7) defines that term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."

In this case, prior to the Veteran's death, service connection was in effect for (1) arteriosclerotic heart disease with status post stent placement, which is rated as 100 percent from December 27, 2000; (2) PTSD, which pursuant to this decision is rated as 70 percent disabling from August 26, 1999; (3) tinea corporis and pedis with onychomycosis, which is rated as 30 percent disabling from August 2000; (4) diabetes mellitus, which is rated as 20 percent disabling from December 2000; (5) deviated nasal septum, which is rated as zero percent disabling from 1968; and (6) postoperative right inguinal herniorrhaphy, which is rated as zero percent disabling from 1969.  The Veteran's disabilities combine to satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a). 

The Board has considered all the evidence of record.  Notably, there are a number of opinions in favor of a finding that the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Private psychiatric evaluation reports in January 1995 and June 1999 diagnosed the Veteran with severe PTSD and assigned GAF scores of 35 and 40, respectively, indicating an inability to work due to major impairment in several areas including work.  The June 1999 report contains an opinion that the Veteran was not employable due to his severe PTSD symptomatology.  The Veteran had not worked since 1998 and medical professionals had attributed this to his psychiatric disability.
The clinical evidence overall reflects that prior to his death, the Veteran's PTSD symptoms had a severe impact on his ability to function in ways necessary to be able to work.  In light of the competent medical evidence on file, the Board finds that due to the Veteran's service-connected disabilities, in particular his PTSD, his case meets the criteria for a grant of TDIU.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for an award of a TDIU are met for the entire period of service connection for PTSD prior to the Veteran's death.






ORDER

A 70 percent rating for PTSD, for purposes of accrued benefits, is granted subject to the law and regulations governing payment of monetary benefits.

A total disability rating based on individual unemployability due to the Veteran's service-connected disabilities, for purposes of accrued benefits, is granted, subject to the applicable criteria governing the payment of monetary benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


